*315Opinion by
Lawrence, J.
It was stipulated that included in the importation are 50 aluminum floats and 202 iron shackles; that a complete otter trawl fishing net consists of 1 pair of upper wings, 1 pair of lower wings, 1 square, 1 belly, 26 shackles, and 30 floats; that there is included in the entry 1 such complete net, including 26 shackles and 30 floats, which are necessary parts of a complete net. On the uncontroverted facts of record, it was held that 30 of the 50 aluminum floats and 26 of the 202 iron shackles are necessary parts of a complete net and are entitled to free entry under paragraph 1725, as claimed.